DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive.
Applicants argue, see REMARKS pg. 5, “Applicant respectfully submits, however, that Fig. 14A, 14B, 15A, 15B, 18A, 18B of Murakami merely disclose OFDM symbol configurations, and fail to disclose that pilot symbols are arranged consecutively. Figs. 49A, 49B, 50A, 50B of Murakami disclose configurations of frames in which pilot symbols are transmitted by only one of a plurality of antennas. However, Figs. 49A, 49B, 50A, 50B of Murakami only show that one pilot symbol is arranged in the time direction. Thus, while Figs. 49A, 49B, 50A, 50B of Murakami show that one pilot symbol is arranged in the time direction, Applicant respectfully submits that Murakami does not disclose or suggest the above-noted features of amended claim 1 which recite "each of the first training signals including N symbols transmitted consecutively in time, where N is an integer equal to or greater than two" and "each of the second training signals including N symbols transmitted consecutively in time"”. 
The Office respectfully disagrees.  Murakami fairly teaches (Fig. 14A-18B, Para. [0188], [0189], [0205], [0243], [0257]) “FIG. 14A illustrates a reordering scheme for the symbols of modulated signal z1, while FIG. 14B illustrates a reordering scheme for the symbols of modulated signal z2”. Hence, Murakami fairly conveys to the ordinary skilled in the art,  the OFDM symbol symbols” where such OFDM symbols can be symbols “such as pilot symbols (preamble, unique word, etc) [N symbols]”. Additionally, Murakami fairly teaches (Fig. 47A-50B, Para. [0189], [0257][-0258], [0363]) that plurality of pilot symbol[s] is arranged in the time direction as explicitly depicted in, e.g. Fig, 47A-48B, where N=4 “4701 pilots symbols”  are inserted in time direction in respective Timestamp slots (Timestamp$1-$4) in each modulated signal z1 and z2 for transmission by respective antennas. 
Therefore, at least Murakami fairly teaches the limitation of "each of the first training signals including N symbols transmitted consecutively in time, where N is an integer equal to or greater than two" and "each of the second training signals including N symbols transmitted consecutively in time" as addressed in detail below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US 2013/0121307 A1 cited in submitted IDS) in view of Tsai et al. (US 2009/0041150 A1 previously cited) further in view of Huang (US 2016/0080175 A1).
 
Regarding Claim 1, Murakami et al. discloses;
A transmission method (Abstract: “A transmission method…”), comprising:
transmitting first training signals from a Directional multi-gigabit (DMG) antenna (Fig. 3-4, 12, 14A, 15A, 18A, 52, 70, Para. [0160],[0188]-[0189], [0205], [0243]: first “modulated signal 309A” (i.e. z1(t) = Timestamp $1-$2 signals (Fig. 14A, 15A) or Timestamp $1-$4 signals (Fig. 18A)) is transmitted through antenna e.g. 312A/504#1 containing “pilot symbols” for “channel estimation”), the first training signals being transmitted by changing weighting parameters used for the DMG antenna (Fig. 3-4, 12, 15, 21, 46, 52, 70, Para. [0168], [0171]: “first “modulated [training/pilot] signal 309A” (i.e. z1(t)) is transmitted by applying weighting parameters  “w11”  each of the first training signals including N symbols  transmitted consecutively in time where N is an integer equal to or greater than two (Fig. 14A, 15A, 18A, 47A-50B, Para.[0243]: “pilot symbols (preamble, unique word, etc)…may be arranged within the frame” where Fig. 14A, 15A  depicts at least 2 symbols, #0 and  #10,  Fig, 18A depicts at least 4 symbols, #0-#3  and Fig. 47A, 48A depicts at least 4 Pilot symbols (integer equal to or greater than two)  are transmitted consecutively in time, i.e. alone time direction/axis Timestamp$1, Timestamp$2/Timestamp$1, Timestamp$2, Timestamp$3, Timestamp$ 2/4 OFDM/pilot symbols (for “channel estimation”) are transmitted); and 
transmitting second training signals from the DMG antenna (Fig. 3-4, 12, 14B, 15B, 18B, 52, 70, Para. [0160],[0188]-[0189], [0205]:, Para. [0188]: second “modulated signal 309B” (i.e. z2(t) = Timestamp $1-$2 signals (Fig. 15B) or Timestamp $1-$4 signals (Fig. 18B))  is transmitted through antenna e.g. 312B/504#2 containing “pilot symbols” for “channel estimation”), each of the second training signals including N symbols transmitted consecutively in time (Fig. 14B, 15B, 18B, Para.[0243]: “pilot symbols (preamble, unique word, etc)…may be arranged within the frame” where Fig. 14B, 15B depicts at least 2 symbols, #0,#10 and #6,#16 respectively,  Fig, 18B depicts at least 4 symbols, #0-#3 and Fig. 47B, 48B depicts at least 4 “Pilot symbols” (integer equal to or greater than two) are transmitted consecutively in time, i.e. alone time direction/axis - Timestamp$1, Timestamp$2/Timestamp$1, Timestamp$2, Timestamp$3, Timestamp$4  2/4 OFDM/pilot symbols (for “channel estimation”) are transmitted);
Murakami et al. discloses (Fig. Fig. 3-4, 12, 15, 52, 70) using MIMO antenna array for transmitting the “first “modulated [training] signal 309A” and “second “modulated signal 309B” (i.e. z2(t)) via antennas 312A and 312B as addressed above, however, they do not teach: 

the first training signals and the second training signals are transmitted alternately, and 
the first training signals and the second training signals are transmitted consecutively.
	On the other hand, in the same field of endeavor (Abstract, Fig. 5, 9-19: broadcasting, at a transmitter, reference signals using different antenna configuration), Tsai et al. discloses;
a polarization of the first training signals is different from a polarization of the second training signals (Fig. 9, 19, Para. [0138]: “the RS mapping for eight-antenna slat.+-.45 degree polarization for ULA…Mapping type A maps RSs 1-4 to two neighboring sets of antennas”.  That is, as depicted in Fig. 19, a first reference signals RS1, RS3, RS5 and RS7 are mapped to +45 degree polarized antenna elements whereas second reference signals RS2, RS4, RS6 and RS8 are mapped to -45 degree polarized antenna element and hence the polarization of first reference signals is different than second reference signals).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the first modulated signal z1(t) and second modulated signal z2(t) can be polarized differently by implementing antennas 312A and 312B as slat.+-.45 degree polarization antenna as taught by Tsai et al., where doing so would (Tsai et al., Para.[0008]-[0009]) reduce “an excessive feedback overhead” in the system and/or provide for a  system that is less “sensitive to the feedback channel error due to either feedback delay or fast channel variation”.
Murakami et al. in view of Tsai et al. does not teach:
the first training signals and the second training signals are transmitted alternately, and 
the first training signals and the second training signals are transmitted consecutively.

multiple-output orthogonal frequency division multiplexing communication system”), Huang teaches:
the first training signals and the second training signals are transmitted alternately (Fig. 11, Para. [0238]: “two transmitting antennas to transmit channel estimation preamble signals in turns”, i.e. transmitted alternately), and 
the first training signals and the second training signals are transmitted consecutively (Fig. 11, Para. [0250]: “Transmitting antenna 1 transmits the first channel estimation preamble signal… transmitting antenna 2 transmits the second channel estimation preamble signal” where as depicted in Fig. 11, “the second channel estimation preamble signal” is transmitted right after “the first channel estimation preamble signal” i.e. consecutively).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the first modulated signal z1(t) and second modulated signal z2(t) can be transmitted alternately  and continuously on  antennas 312A and 312B in Murakami et al. in view of Tsai et al.’s invention as taught by Huang where doing so would (Huang, Para. [0003]) “realize high reliability of signal transmission, and may further increase system capacity and improve spectrum efficiency”

Regarding Claim 2, Murakami et al. discloses;
A transmission apparatus (Fig. 3-4, 12, 15, 52, 70, Para. [0002]: “a transmission device”), comprising:
 a Directional multi-gigabit (DMG) antenna (Fig. 3-4, 12, 15, 52, 70: transmission device includes antennas, e.g. 312A and 312B  considered as a signal antenna array); and 

transmit first training signals from the DMG antenna (Fig. 3-4, 12, 14A, 15A, 18A, 52, 70, Para. [0160],[0188]-[0189], [0205]: first “modulated signal 309A” (i.e. z1(t) = Timestamp $1-$2 signals (Fig. 15A) or Timestamp $1-$4 signals (Fig. 18A)) is transmitted through antenna e.g. 312A containing “pilot symbols” for “channel estimation”), the first training signals being transmitted by changing weighting parameters used for the DMG antenna (Fig. 3-4, 12, 15, 21, 46, 52, 70, Para. [0168], [0171]: “first “modulated [training/pilot] signal 309A” (i.e. z1(t)) is transmitted by applying weighting parameters  “w11” which is used for antenna 312A), each of the first training signals including N symbols  transmitted consecutively in time where N is an integer equal to or greater than two (Fig. 14A, 15A, 18A, 47A-50B, Para.[0243]: “pilot symbols (preamble, unique word, etc)…may be arranged within the frame” where Fig. 14A, 15A  depicts at least 2 symbols, #0 and  #10,  Fig, 18A depicts at least 4 symbols, #0-#3  and Fig. 47A, 48A depicts at least 4 Pilot symbols (integer equal to or greater than two)  are transmitted consecutively in time, i.e. alone time direction/axis Timestamp$1, Timestamp$2/Timestamp$1, Timestamp$2, Timestamp$3, Timestamp$ 2/4 OFDM/pilot symbols (for “channel estimation”) are transmitted); and 
transmit second training signals from the DMG antenna (Fig. 3-4, 12, 14B, 15B, 18B, 52, 70, Para. [0160],[0188]-[0189], [0205]:, Para. [0188]: second20 “modulated signal 309B” (i.e. z2(t) = Timestamp $1-$2 signals (Fig. 15B) or Timestamp $1-$4 signals (Fig. 18B))  is transmitted through antenna e.g. 312B containing “pilot symbols” for “channel estimation”), each of the second training signals including N symbols transmitted consecutively in time Fig. 14B, 15B, 18B, 
 Murakami et al. discloses (Fig. Fig. 3-4, 12, 15, 52, 70) using MIMO antenna array for transmitting the “first “modulated [training] signal 309A” and “second “modulated signal 309B” (i.e. z2(t)) via antennas 312A and 312B as addressed above, however, they do not teach: 
a polarization of the first training signals is different from a polarization of the second training signals, 
the first training signals and the second training signals are transmitted alternately, and 
the first training signals and the second training signals are transmitted consecutively.
	On the other hand, in the same field of endeavor (Abstract, Fig. 5, 9-19: broadcasting, at a transmitter, reference signals using different antenna configuration), Tsai et al. discloses;
a polarization of the first training signals is different from a polarization of the second training signals (Fig. 9, 19, Para. [0138]: “the RS mapping for eight-antenna slat.+-.45 degree polarization for ULA…Mapping type A maps RSs 1-4 to two neighboring sets of antennas”.  That is, as depicted in Fig. 19, a first reference signals RS1, RS3, RS5 and RS7 are mapped to +45 degree polarized antenna elements whereas second reference signals RS2, RS4, RS6 and RS8 are mapped to -45 degree polarized antenna element and hence the polarization of first reference signals is different than second reference signals).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the first modulated signal z1(t) and second modulated signal z2(t) can be polarized differently by implementing antennas 312A and 312B as slat.+-.45 degree polarization antenna as taught by Tsai et al., where doing so would (Tsai et al., Para.[0008]-[0009]) reduce “an excessive feedback overhead” in the system and/or provide for a  system that is less “sensitive to the feedback channel error due to either feedback delay or fast channel variation”.
Murakami et al. in view of Tsai et al. does not teach:
the first training signals and the second training signals are transmitted alternately, and 
the first training signals and the second training signals are transmitted consecutively.
On the other hand, in the same field of endeavor (Para. [0005] : “a multiple-input 
multiple-output orthogonal frequency division multiplexing communication system”), Huang teaches:
the first training signals and the second training signals are transmitted alternately (Fig. 11, Para. [0238]: “two transmitting antennas to transmit channel estimation preamble signals in turns”, i.e. transmitted alternately), and 
the first training signals and the second training signals are transmitted consecutively (Fig. 11, Para. [0250]: “Transmitting antenna 1 transmits the first channel estimation preamble signal… transmitting antenna 2 transmits the second channel estimation preamble signal” where as depicted in Fig. 11, “the second channel estimation preamble signal” is transmitted right after “the first channel estimation preamble signal” i.e. consecutively).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the first modulated signal z1(t) and second .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414.  The examiner can normally be reached on 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633